Morphy, J.
This action was instituted by the syndic of the creditors of Cornelius Hurst, to annul certain sales of real property and slaves, made by the insolvent to his brother John S. Hurst, the present defendant. The plaintiff represents that, on or about the 22d of May, 1830, Cornelius Hurst with the view of availing himself of the benefit of the insolvent laws, fraudulently combined with John S. Hurst to cover and keep from his creditors the most valuable part of his property ; that to carry their design into execution, the said Cornelius Hurst made a fraudulent, simulated and sham deed of sale to his said brother, of fourteen squares and twenty lots of ground in the town of Hurstville; parish of Jefferson, and of a number of slaves; that the property thus fraudulently covered, constitutes nearly all the property of said Hurst of any real value ; that no price or consideration was ever paid, or seriously agreed to be paid by the said John S. Hurst, who is poor, and never possessed any means to enable him to pay for said property, and who has no business or profession whereby he can expect to acquire adequate means *423to pay for the same, the said John >S, Hurst being in the employment of the insolvent; that the property thus pretended to have been transferred, has never been delivered, but has always remained in the uninterrupted possession of the insolvent, who has never ceased to exercise over it acts of ownership, and who is in fact the true owner of the same.
The petitioner further avers, that Hurst is, moreover, the real owner and proprietor of a large brick yard, with all the apparatus and implements thereunto belonging, in the fauxbourg Bouligny, which he has not surrendered to his creditors ; that in order to defraud them of this valuable property, the said Hurst suffered the same to be sold by the sheriff for a small debt, at which sale he became the purchaser of it, but caused the title to be made to his brother John S. Hurst, who covers this property so as to enable the insolvent to keep it out of the reach of the creditors; that Cornelius Hurst paid out of his own funds whatever was paid for said property, and has continued in possession thereof, and exercised acts of ownership over it, in the same manner as he did before the sale, &c. The defendant denies the fraud and collusion charged in the petition, and alleges that he has a good and lawful title to the lands and slaves therein mentioned and described. The case was laid before a jury, who gave their verdict in favor of the plaintiff. From the judgment entered upon this verdict, the defendant appealed, after an ineffectual attempt to obtain a new trial.
This case has been submitted to our consideration without argument. No points have been filed in this court, nor is there in the record any bill of exceptions, calling for the expression of our opinion on any question of law. The simulation and fraud alleged against the sales made to the defendant, are matters of fact which were peculiarly within the province of the jury. We have risen from a close examination of the evidence with the impression that it sustains the verdict of the jury, and does not make it our duty to disturb it,'

Judgment affirmed.